Citation Nr: 1030246
Decision Date: 08/12/10	Archive Date: 09/09/10

Citation Nr: 1030246	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-10 423	)	DATE AUG 12 2010
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for varicose 
veins of the right lower extremity, prior to May 7, 2007.  

2.  Entitlement to a rating in excess of 20 percent for varicose 
veins of the left lower extremity, prior to May 7, 2007. 

3.  Entitlement to a rating in excess of 40 percent for varicose 
veins of the right lower extremity, from May 7, 2007.

4.  Entitlement to a rating in excess of 40 percent for varicose 
veins of the left lower extremity, from May 7, 2007.

5.  Entitlement to an effective date earlier than May 7, 2007, 
for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION


The Veteran served on active duty from September 1947 to June 
1952.  

These matters came before the Board of Veterans' Appeals (Board) 
initially on appeal from a March 2003 rating decision, in which 
the RO assigned separate 20 percent ratings for varicose veins 
for each lower extremity, effective January 20, 1998.  

In July 2005, the Veteran testified during a Travel Board hearing 
before a Veterans Law Judge (VLJ) at the RO; a copy of the 
transcript is of record.  

In a September 2005 decision, the Board denied entitlement to 
separate ratings in excess of 20 percent for varicose veins of 
each lower extremity.  The Veteran perfected an appeal of the 
Board's denial to the United States Court of Appeals for Veterans 
Claims (Court).  By a June 2006 Order, the Court granted a June 
2006 Joint Motion for Remand (joint motion), vacating the Board's 
September 2005 decision and remanding the case to the Board to 
action consistent with the parties' joint motion.  

In October 2006, the Veteran was advised that the VLJ who had 
presided over the July 2005 hearing was no longer employed by the 
Board.  So the Veteran was informed of his right to have another 
hearing before another VLJ who would ultimately decide his 
appeal.  But the Veteran did not respond within the stipulated 30 
days from the date of the letter; therefore, the Board assumed 
that he did not want an additional hearing.

In November 2006, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In a January 2008 rating decision issued in February 2008, the RO 
assigned separate 40 percent ratings for varicose veins of each 
lower extremity, effective May 7, 2007, the date of VA 
examination.  As increased ratings are available at each stage 
and the Veteran is presumed to seek the maximum available benefit 
for a disability, the claims for increased ratings remain on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Later, in May 
2008 rating decision, the RO, in pertinent part, granted a TDIU, 
effective May 7, 2007.  The Veteran perfected an appeal to the 
effective date assigned for the TDIU.  Thus, the issues on appeal 
are the five listed on the title page.  In an October 2009 
decision, the Board denied the Veteran's claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a June 1, 2001 letter, the Veteran's attorney indicated that a 
VA Form 21-2680 completed by the Veteran's treating VA vascular 
surgeon concerning his claim for entitlement to special monthly 
compensation (SMC) based on the need for aid and attendance 
appeared not to have been associated with the claims file at the 
time of the March 10, 2010 rating decision, denying his claim and 
asks that the claim be readjudicated.  Thus, the issue of 
entitlement to SMC based on the need for aid and 
attendance has not been readjudicated by the agency of 
original jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).    

On September 23, 2009, the Veteran's attorney requested that the 
RO transfer the claims file to the Board, noting that a 
supplemental statement of the case (SSOC) had been issued in July 
2009 and that the case was ready for Board adjudication.  
Additionally, the Veteran's attorney had requested, that the 
Board provide him with written notice that the claims file had 
arrived at the Board and that a 90-day stay be granted from the 
date of such notice.  Unbeknown to the Veteran's attorney, the 
claims file had already been transferred to the Board.  In a 
November 6, 2009 letter, the Veteran's attorney indicated that, 
during a telephone conversation on September 14, 2009, the RO had 
indicated that the Veteran's claim file was still at the RO and 
would most likely not be certified to the Board for at least 30 
days; that, during another telephone conversation on October 9, 
2009, the RO indicated that it had received the earlier September 
2009 request for a stay and that the claims file was still at the 
RO; and that the Board did not ever provide notice that it had 
received the claims file nor did it issue a 90-day stay, noting 
that the Board's decision was issued less than two weeks after 
the RO's October 9, 2009 confirmation that both the claims file 
and the September 2009 request for a stay were both in the RO's 
possession.  Thus, the Veteran's attorney concluded correctly 
that the September 2009 request for a stay had not been 
associated with the claims file at the time of the Board's 
decision, on October 22, 2009.  He argued that, through the 
result of VA's actions, the Veteran was denied the right to 
representation before the Board and therefore respectfully 
requested that the Board vacate the October 2009 decision.

As noted above, after further investigation, the Board has 
determined that the Veteran and his attorney were never notified 
that his claims file had been transferred to the Board nor was 
his September 2009 request for a 90-day stay associated with the 
claims file prior to the issuance of the October 22, 2009 Board 
decision.  Thus, the Veteran has been denied due process of the 
law.  See 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2009).  

Accordingly, the October 22, 2009 Board decision, addressing 
entitlement to ratings in excess of 20 percent, prior to May 7, 
2007, and in excess of 40 percent, from May 7, 2007, for varicose 
veins for each lower extremity and to an effective date earlier 
than May 7, 2007, for the grant of a TDIU, is vacated.  A new 
decision, will be entered as though the October 22, 2009, 
decision had not been made, following grant of a 90-day stay as 
requested by the Veteran's attorney. 




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0940187	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right lower extremity, prior to May 7, 
2007.  

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left lower extremity, prior to May 7, 
2007. 

3.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the right lower extremity, from May 7, 
2007.

4.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the left lower extremity, from May 7, 2007.

5.  Entitlement to an effective date earlier than May 7, 
2007, for the grant of a total rating based on individual 
unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to June 
1952.  

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a March 2003 rating 
decision, in which RO assigned separate 20 percent ratings 
for varicose veins for each lower extremity, effective 
January 20, 1998.  

In July 2005, the Veteran testified during a Travel Board 
hearing before a Veterans Law Judge (VLJ) at the RO; a copy 
of the transcript is of record.  

In a September 2005 decision, the Board denied entitlement to 
separate ratings in excess of 20 percent for varicose veins 
of each lower extremity.  The Veteran perfect an appeal of 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  By a June 2006 Order, the Court 
granted a June 2006 Joint Motion for Remand (joint motion), 
vacating the Board's September 2005 decision and remanding 
the case to the Board to action consistent with the parties' 
joint motion.  

In October 2006, the Veteran was advised that the VLJ who had 
presided over the July 2005 hearing was no longer employed by 
the Board.  So the Veteran was informed of his right to have 
another hearing before another VLJ who would ultimately 
decide his appeal.  But the Veteran did not respond within 
the stipulated 30 days from the date of the letter; 
therefore, the Board assumed that he did not want an 
additional hearing.

In November 2006, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In a January 2008 rating decision issued in February 2008, 
the RO assigned separate 40 percent ratings for varicose 
veins of each lower extremity, effective May 7, 2007, the 
date of VA examination.  As increased ratings are available 
at each stage and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claims for increased 
ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Later, in May 2008 rating decision, the RO, in 
pertinent part, granted a TDIU, effective May 7, 2007.  The 
Veteran perfected an appeal to the effective date assigned 
for the TDIU.  Therefore, the issues on appeal are the five 
listed on the title page.

As a final preliminary matter, the Board notes that, 
throughout much of the pendency of the appeal, the appellant 
was represented by the Veterans of Foreign Wars of the United 
States.  However, in a December 2006 VA Form 21-22a, the 
Veteran indicated that he is now represented by the private 
attorney listed above; the Board recognizes the change in 
representation.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to May 7, 2007, the Veteran's varicose veins of the 
right and left lower extremities were manifested by periodic 
edema, discomfort of the legs and feet, and incompetent 
valves of superficial veins; they were not manifested by 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, with or without intermittent 
ulceration.

2.  From May 7, 2007, the manifestations of the Veteran's 
varicose veins of the right and left lower extremities more 
nearly approximated persistent edema and, at times, stasis 
pigmentation, with or without intermittent ulceration; they 
were not manifested by persistent edema and persistent 
ulceration or massive board-like edema with constant pain at 
rest.

3.  The Veteran's claim for an increased rating, to include a 
TDIU, was received by the RO on January 20, 1999.

4.  Prior to May 7, 2007, there was no indication that a 
referral for an extraschedular rating was warranted because 
the Veteran was unable to obtain or retain substantially 
gainful employment due solely to his service-connected 
disabilities. 

5.  The earliest date on which it was factually ascertainable 
that the Veteran's varicose veins met the schedular criteria 
for a TDIU under 38 C.F.R. § 4.16(a) and precluded him from 
substantially gainful employment is May 7, 2007.


CONCLUSIONS OF LAW

1.  Prior to May 7, 2007, the criteria for a rating in excess 
of 20 percent for varicose veins of the right upper extremity 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.114, 3.321, 4.1-4.7, 4.104, Diagnostic Code 7120 (2006).

2.  Prior to May 7, 2007, the criteria for a rating in excess 
of 20 percent for varicose veins of the left lower extremity 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.114, 3.321, 4.1-4.7, 4.104, Diagnostic Code 7120 (2006).

3.  From May 7, 2007, the criteria for a rating in excess of 
40 percent for varicose veins of the right upper extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.104, Diagnostic Code 7120 (2009).

4.  From May 7, 2007, the criteria for a rating in excess of 
40 percent for varicose veins of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.104, Diagnostic Code 7120 (2009).

5.  The criteria for an effective date prior to May 7, 2007, 
have not been met.  38 U.S.C.A. §§ 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.151, 3.157, 3.321, 3.340, 3.341, 3.400, 
4.15, 4.16, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

In rating/TDIU cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the Court held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), --- F.3d ----
, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) (Nos. 2008-7150, 
2008-7115).  In Vazquez-Flores II, the Federal Circuit held 
that the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific and does not require the VA to notify a 
veteran of the alternative diagnostic codes or of potential 
daily life evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In the present case, the Veteran initially was notified of 
the information and evidence needed to substantiate his 
claims for increased ratings for his varicose vein 
disabilities and for TDIU in January 2003 and March 2008 pre-
rating letters, respectively.  Letters dated in March 2008 
and August 2008 also notified the Veteran how a disability 
rating and an effective date for the award of benefits is 
assigned and complied with the notice requirements in Dingess 
and Vazquez-Flores I and II.  

After the Veteran and his representative/attorney were 
afforded opportunity to respond to the notice identified 
above, supplemental statements of the case (SSOCs) issued in 
February, April and June of 2009 reflect readjudication of 
the increased rating and earlier effective date claims on 
appeal.  Hence, while some of the notice was provided after 
the initial rating actions on appeal, the Veteran is not 
shown to be prejudiced by the timing of the compliant notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or an SSOC, is sufficient to cure a timing 
defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, identified 
private treatment records, and private physician statements 
have been obtained.  Additionally, he has been afforded 
several VA examinations for his varicose vein disabilities, 
the most recent one in May 2007, which the Board finds is 
adequate for rating purposes.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's previous 
remands with regard to the claims decided herein.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).

With respect to the Veteran's claims, there is no additional 
notice that should be provided, nor is there any indication 
that there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with the claims herein decided.  
During the March 2008 VA examination, the Veteran first 
indicated that he had received Social Security Administration 
(SSA) disability, following his retirement in 1986.  Since 
the Veteran's increased rating claim was not received until 
1999, any SSA disability records would not affect the claims 
decided herein, as by the mid-1990's the Veteran was no 
longer receiving SSA disability benefits, but SSA retirement 
benefits and, as such any earlier non-VA/service department 
medical records would not affect the outcome of the claims on 
appeal.  This is particularly so even though SSA determined 
that the Veteran was unemployable, as VA may not consider 
such records until they are received.  See 38 C.F.R. 
§ 3.157(b)(2).  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the matters decided on 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful).

II.  Background

A January 1981 discharge summary from the Maryland General 
Hospital reflects that the Veteran was admitted for bilateral 
venous ligation and stripping of moderately severe 
varicosities, most marked on the left.  Bilateral high-low 
and multiple point venous ligation and stripping was 
performed on January 7, 1981.  A week later at discharge, his 
condition was noted to be improved.

In December 1983, the Veteran had coronary artery bypass 
surgery performed at The Johns Hopkins Hospital.

An April 1984 VA examination report reflects a history of 
severe varicose veins on both legs.  He had had two episodes 
of thrombophlebitis and one episode of ulcer of the foot.  
Stripping of the varicose veins was done on both legs in 
1981.  The Veteran denied any leg pains, swelling, or ulcers 
of either leg following the 1981 surgery.

On March 27, 1996, the Veteran was admitted for complaints of 
swelling and pain in the left upper thigh of approximately 
one-week's duration.  The Veteran had multiple medical 
problems, including superficial varicose veins, peripheral 
vascular disease (PVD), status post vein stripping of both 
lower extremities in 1981, coronary artery disease (CAD), 
hypertension, and status post coronary artery by-pass 
grafting (CABG) surgery in 1983.  On admission he appeared to 
be in mild distress, due to pain in his left upper leg.  
Examination of the left leg revealed moderate edema, 
erythema, and mild rubor, mainly on the medial aspect with an 
enlarged cord extending from the inguinal area down to the 
knee.  He underwent excision of the left superficial 
saphenous vein with thrombosis on April 8, 1996.  After three 
days of observation, the wound was healing well and he was 
discharged on April 11, 1996.  A May 1996 VA follow-up 
reflects that the surgery was successful and that the Veteran 
had no new complaints.  He had varicose veins above and below 
his knees on both legs.  During a June 1996 VA follow-up, the 
Veteran complained of his legs swelling and examination 
confirmed edema of the legs.  

During an August 1996 VA examination, the Veteran complained 
of leg, ankle and feet swelling; but no numbness or tingling 
sensation.  He stated that he tired easily on walking and 
that his lower extremities swelled after walking a long 
distance, every day, and any time of the day.  On 
examination, pulses were palpable down to the dorsalis pedis.  
Even though no bruits were noted; varicose veins were noted 
throughout both lower extremities.  The Veteran had 
occasional limping from the left knee with walking, along 
with free movement of all extremities and good coordination.  
Reflexes and sensation were intact.  His skin was warm to 
touch.  The diagnoses included bilateral varicose veins of 
the lower extremities and status post bilateral vein 
stripping.  In a late August 1996 VA skin examination report, 
the diagnoses included tinea pedis with onychomycosis, 
keratoses frozen with liquid nitrogen and ankle edema 
probably secondary to venous insufficiency.

In a September 1996 rating decision, the RO granted service 
connection for bilateral varicose veins and assigned a 
single, initial 10 percent rating, effective February 23, 
1996.  

During a September 1997 RO hearing, the Veteran testified 
that he had pain and swelling in both legs due to his 
varicose veins; that he had had surgery on the left leg and 
thigh varicose veins in 1996; and that he had varicose veins 
above and below his knees in both lower extremities.  

In a September 1997 rating decision issued in October 1997, 
the RO assigned a total temporary rating (TTR) under the 
provisions of 38 C.F.R. § 4.30 based on surgical or other 
treatment necessitating convalescence, effective from March 
27, 1996 to June 1, 1996; and a 30 percent rating for 
bilateral varicose veins, effective June 1, 1996.  

An October 29, 1997 VA primary care progress note reflects 
that the Veteran had varicose veins in the lower extremities; 
that pulses were 2+; and that no cyanosis or edema was noted 
in his extremities.  Between January 1997 and January 1999, 
the Veteran was seen by VA primarily for degenerative joint 
disease, right shoulder problems, erectile dysfunction, 
hypertension, diabetes, and diabetic foot care.

At a January 1999 VA primary care follow-up, the Veteran 
reported that he had been seen by a cardiologist at a local 
hospital in Princeton, but the work-up and cardiac scans came 
back negative.  He was placed on Vasotec and had no 
complaints at that time.  On examination, there was no edema 
noted in his extremities; however, varicose veins were 
present.  The findings were similar to those in May 1999 and 
January 2000.  

In a statement received by the RO on January 20, 1999, a 
private internist, A. R. P., M.D., F.A.C.C., noted that the 
Veteran had been having some bilateral leg and foot edema 
off-and-on, especially after prolonged standing and that he 
had a history of varicose veins.  Dr. A. R. P. felt that the 
Veteran's edema was more related to varicosities since he had 
no evidence of congestive heart failure, renal disease, or 
any other systemic disease which could account for his edema.

In a June 1999 statement, a private surgeon, W. H. E., M.D., 
F.A.C.S., indicated that the Veteran had had bilateral 
stripping and ligation of his greater saphenous veins many 
years ago; that he later had developed residual varicose 
veins over the years which were producing intermittent 
swelling and discomfort of both lower extremities; and that 
this was a life-long condition and basically would never 
actually be cured.  Dr. W. H. E. added that the Veteran's 
condition could be controlled, however, with elevation and 
appropriate use of compression stockings; and opined that the 
Veteran's present condition was related to his original 
varicose vein problems and that this was quite common.  
Enclosed were copies of a June 1999 evaluation and of a lower 
extremity venous duplex scan, which revealed no evidence of 
deep vein thrombosis (DVT) of either lower extremity at that 
time.  However, the scan also showed evidence of valvular 
incompetence of the bilateral common femoral and popliteal 
veins and of the right profunda femoral and superficial 
veins.  Multiple incompetent perforator and residual varicose 
veins were noted, beginning in the distal calves on the right 
and left, that were referable to the Veteran's symptoms of 
pain, swelling and bilateral varicose veins.

In December 1999, following complaints of a possible blood 
clot in the left groin and pain and swelling of the left 
thigh of two-weeks' duration, the Veteran was hospitalized at 
the Beckley VA Medical Center (VAMC) overnight for 
observation to rule out DVT of the left leg.  On examination, 
there was no evidence of DVT.  A deep venous Doppler of the 
left lower extremity revealed no evidence of DVT.  All deep 
veins were well visualized and compressible with normal flow 
and augmentation.  The diagnoses included left lower 
extremity DVT, ruled out.

When seen at a May 2000 VA primary care follow-up, the 
Veteran complained of left knee pain.  On examination of the 
extremities, pulses were difficult to palpate-dorsalis 
pedis.  No loss of vibration sense was noted.  Varicose veins 
were present, no change in the last few years.  During a 
September 2000 VA follow-up, the Veteran complained of left 
shoulder pain.  On examination, dorsalis pedis pulses were 
not palpable.  The posterior tibialis showed varicose veins 
and signs of PVD.  At a January 2001 VA primary care 
evaluation, no cyanosis or edema of the extremities was 
found.  It was difficult to palpate the dorsalis pedis and 
posterior tibial pulses.  Varicose veins were noted but there 
was no loss of vibration sense.  During a June 11, 2001 VA 
follow-up, no cyanosis or edema of the extremities was found.  
Varicose veins were present and appeared more than before.  
Dorsalis pedis and posterior tibial pulses were absent with 
no signs of compromise.  There was decreased vibration sense 
in the distal one-third of the foot.  Monofilament 
examination revealed decreased touch sensation.

In June 2001, private treatment records covering the period 
from October 1998 to April 2001 were received from Dr. A. R. 
P. but showed no complaints or treatment for varicose veins.

During a July 2001 VA peripheral nerves examination, the 
Veteran complained of recurrent pain and paresthesia of his 
feet, right worse than left.  He was found to have varicose 
veins of both legs in 1979, and later had surgery done.  The 
Veteran reported that he could walk better since the surgery, 
but still had intermittent swelling of his feet.  He claimed 
that his legs would give way at times, causing him to fall.  
The Veteran reported that he had been using a cane to steady 
his gait since 1996.  He claimed that he had stopped working 
as a carpenter in 1986, because of recurrent pain over the 
feet.  On examination, motor power of the lower extremities 
showed fair flexion of his thighs and fair flexion and 
extension of his legs.  He also had fair dorsiflexion of his 
ankles only to about 90 degrees.  Sensory examination showed 
marked decreased pinprick sensation and decreased cold 
sensation over his feet and vibratory sense over his toes and 
ankles.  The Veteran had better vibratory sense over the 
knees.  He had intact pinprick sensation over his legs and 
thighs.  Deep tendon reflexes showed no knee or ankle jerks 
on both sides.  He could walk well slowly, but had some 
moderate difficulty on tandem walking with unsteadiness.  No 
significant edema of his feet and ankles was noted.  His 
right posterior tibialis and dorsalis pedis arterial pulses 
were not palpable.  His left posterior tibialis and dorsalis 
pedis arterial pulses were well palpable.  Varicose veins 
were noted over both legs.  The impression included 
peripheral neuropathy affecting both lower extremities, right 
worse than left, considered related to chronic diabetes 
mellitus and associated ischemic neuropathy secondary to PVD.  
Aside from the sensory impairment and subjective pain over 
the feet with right worse than left, the Veteran also had 
poor circulation over the right lower extremity, which might 
contribute to his pain and numbness.  

March 2002 nerve conduction studies (NCS) showed bilateral 
sural sensory responses were unobtainable.  Bilateral 
peroneal and left tibial motor studies were borderline to low 
CMAP amplitude, slow conduction velocity and prolonged F-
wave.  Contemporaneous electromyography (EMG) results were 
abnormal with evidence of diffuse sensorimotor neuropathy 
with demyelinating and axonal features.  

In an April 2002 statement, a private internist, I. A. K. R., 
M.D., noted that the Veteran's chief complaints were severe 
pain and discomfort, intermittent swelling of the legs and 
feet.  He reported aching, along with fatigue while walking 
and tiredness in the legs and feet, heaviness of legs and 
feet, soreness and, at times, edema of the legs and feet.  On 
examination, there were scars on the left thigh and 
varicosities of veins in both legs all the way down to the 
ankles and feet.  There was no localized tenderness in the 
calf or bones of the legs.  Tendon reflexes in the 
extremities showed poor response.  Venous studies revealed no 
active blood clots. The impression was that the Veteran's 
symptoms of pain of legs and feet, intermittent swelling of 
legs and feet, and recurrent attacks of thrombophlebitis were 
long standing in nature.  Varicosities of veins of the legs 
and feet for which he had had operations and had used 
conservative measures, but the Veteran's symptoms have 
continued and aggravated.  Dr. I. A. K. R.'s advice was that 
the Veteran's condition was incurable and his symptoms would 
probably aggravate as time went on.  

During a November 2002 VA primary care visit, the Veteran's 
extremities showed no edema or cyanosis.  Pulses and sensory 
were intact.  Moderate varicosities were noted in both lower 
extremities, from the groin down to the ankles.  Veins were 
enlarged and tortuous.  No cords were noted.

The Veteran's claim for an increase was received by the RO on 
January 8, 2003, along with a September 2002 statement from 
Dr. I. A. K. R. in which she reiterated most of her April 
2002 findings.  Dr. I. A. K. R. recommended that conservative 
management be continued, that is, use of special stockings, 
plenty of rest to his legs and feet, and elevation of the 
Veteran's legs and feet quite often during the day.  This 
physician added that the Veteran's disability was increasing 
progressively and was getting worse and that due to the 
varicosities of his legs and feet, the Veteran was 
permanently disabled, and would continue to have symptoms.

During a March 2003 VA examination, the Veteran complained of 
recurrent chronic pain in the legs and fatigue after exertion 
secondary to pain and weakness.  He stated that he had 
constant aching in the legs.  His symptoms were improved 
somewhat with elevation and with use of elastic hose; 
however, the latter caused discomfort after being worn for a 
prolonged period of time.  Pain was 3 on a scale from 1 to 
10.  On examination, multiple tortuous varicose veins were 
found in the upper left leg, which was worse than the right 
in the upper part of the leg.  He had similar veins in the 
lower part of his legs, right worse than left lower leg.  No 
cords were noted.  Calf measurement was 16 inches for both 
legs.  Multiple superficial varicosities were noted on both 
feet.  Pedal pulses were equal.  Sensory was intact.  There 
was 1+/4+ edema of the lower extremities.  Feet were warm to 
touch.  The diagnosis was moderate to severe varicosities of 
the bilateral lower extremities with postphlebitic lower 
extremities. 

In the March 2003 rating decision on appeal, the RO 
discontinued the single 30 percent evaluation for bilateral 
varicose veins and reclassified the Veteran's service-
connected disability as two, separate disabilities-varicose 
veins of the right lower extremity and varicose veins of the 
left lower extremity and assigned each lower extremity a 
separate 20 percent rating, effective January 20, 1998.  In 
doing so, the RO considered the statement from Dr. A. R. P., 
submitted by the Veteran and received by VA on January 20, 
1999, as the date of claim.  Under 38 C.F.R. § 3.114, the 
increased ratings were allowed up to one year prior to the 
date of claim. 

At a February 2005 VA general surgery consult, the Veteran 
gave a history of developing varicosities in the left upper 
thigh since surgery performed in 1996.  On examination, there 
was dilated and tortuous superficial veins on the left 
anterior medial thigh, which were soft to touch and showed no 
evidence of thrombus within them.  There was no evidence of 
thrombophlebitis.  There was evidence of varicosities in both 
lower extremities.  TED stocking were recommended to be worn 
at all times, except while he was asleep.  Without evidence 
of thrombophlebitis or clot formation and with normal deep 
venous study, an operation was not warranted or justified.  
During an April 2005 VA follow-up, the Veteran complained of 
electric shock-like pain on the medial aspects of both legs 
between the groin and the knee described as 7 on a scale of 1 
to 10 and of a dull ache in both legs below the knee 
described as 3 on a scale of 1 to 10.  He was concerned that 
the TED hose had not solved the problem and described pain in 
the left knee and both feet secondary to the stockings.  The 
Veteran was also concerned that the stockings were causing 
pooling in the veins in his groin area just above the level 
of the TED elastic band.  He indicated that the stockings and 
standing made the pain worse, while elevating his feet made 
the pain better.  On examination, the Veteran's feet were 
cool and his toes erythematous (red) without edema.  
Neurological testing was grossly intact.  The assessment was 
incompetent valves of superficial veins in lower extremities.  
Some adjustments to the TED stockings were recommended.

In a July 13, 2005 VA general surgery clinic note, the Chief 
of Ambulatory Surgery indicated that he had seen the Veteran 
for incompetent perforators and superficial veins in the 
lower extremities; that the Veteran continued to have 
difficulty managing with the use of compression stockings, as 
he had so many veins; that the compression hose constricted 
the veins to the point where the Veteran's toes began to turn 
blue; that he continued to have unsightly veins that were 
causing him discomfort; and that, over a period of time, the 
Veteran would be unable to walk on his legs.  This VA surgeon 
recommended either Ace bandages at the Veteran's comfort 
level or continued use of TED stockings with very little 
exercise and elevation of his legs most of the day.  The VA 
surgeon added that surgery would not help and that the 
Veteran's veins had valid incompetencies both in the deep and 
superficial veins.  

At a January 2006 VA emergency room (ER) visit, the Veteran 
report that he fell and thought that he had ruptured several 
varicose veins on the back of his left leg two days ago.  He 
also had some knee pain and pain with walking and swelling on 
the lateral leg below the knee.  The Veteran reported muscle 
cramps.  On examination, he had pain on palpation of the left 
posterior knee without ecchymosis or abnormalities noted.  
The left leg had small varicosities with possible micro, but 
no obvious large, ruptures; possible mild edema of the 
lateral lower leg; and mild tenderness.  Motor and sensory 
testing was normal.  The assessment was left leg strain and 
varicose veins.

During a June 2006 VA ER visit, the Veteran complained of 
varicose veins in both legs and having had a feeling of 
popping/warmth sensation in both lower legs a few days ago.  
He was worried about infection.  He stated that he was unable 
to wear TED hose and that he wanted the red areas checked on 
his lower extremities.  Pain was 4 on a scale of 1 to 10, 
dull and achy at the lower extremity sites.   The Veteran had 
a history of diabetic foot ulcers in the past.  On 
examination of the lower extremities, diffuse varicose veins 
and spider veins were noted bilaterally.  There were small 
ecchymotic (discolored)/swollen areas at the anterior ankles 
bilaterally with no signs or symptoms of infection.  No 
warmth to touch was noted.  Edema of 1+ was found in both 
ankles.  Except for decreased sensorium at both feet, 
neurological examination was normal.  The assessment was 
ruptured varicose veins at ankles.

At an August 2006 VA primary care follow-up, the Veteran 
complained that his varicose veins on his legs were becoming 
more painful especially when walking.  The Salem VAMC refused 
to do another surgery, and gave him compression stockings 
that they had to cut the toes out of as they turned blue due 
to the stockings.  But the Veteran claimed that this did not 
help, but instead caused the veins to develop distally down 
the legs.  He indicated that he was working at a job where he 
drove around to various tenants and collected rent.  However, 
he had to quit this job because of the proliferation of 
varicose veins in his legs which were causing increased pain.  
He was using a cane and had to keep his feet elevated as much 
as possible to slow the progression of the condition.  On 
examination, the Veteran walked with an antalgic gait using a 
cane and was in mild to moderate distress from pain.  The 
left inner thigh had grossly distorted, tortuous varicose 
veins which ran downward behind the knee and encompassed the 
lower leg and calf area.  The right leg was much the same but 
not quite as bad in the inner upper thigh area.  The 
assessment was proliferative bilateral lower extremity 
varicose veins.  

At an October 2006 VA primary care follow-up, the Veteran 
complained that his varicose veins were spreading.  When seen 
in January 2007, new stockings were requested from 
prosthetics.

In a January 10, 2007 VA surgery clinic note, the VA surgeon 
recommended that the Veteran be considered disabled because 
he continued to have large varicosities all the way up to his 
left groin; however, his varicosities continued to bother and 
disable him.  A March 2007 VA follow-up surgery note 
reflected that a Doppler ultrasound of the lower extremities 
done six months ago, showed normal deep veins with no 
evidence of thrombus.  On examination, there were dilated and 
tortuous superficial veins which were soft to touch and 
showed no evidence of thrombus or of thrombophlebitis.  There 
was also evidence of varicosities in both lower extremities.  

During a May 7, 2007 VA examination, the Veteran complained 
of pain and swelling associated with his varicose veins in 
his upper and lower legs, indicating that they had gotten 
progressively worse.  He wore thigh-high TED hose daily.  The 
examiner indicated that there was a history of varicose veins 
and postphlebitic syndrome.  The Veteran reported that he had 
persistent edema and discoloration and pain at rest and that 
his pain was constant.  He also complained of aching, 
fatigue, throbbing, and heavy feeling were present after 
prolonged walking or standing, and were not relieved by 
elevation or compression stockings.  Ulcerations occurred 
once a year or less and one was present at the time of 
examination.  On examination, massive board-like edema was 
found, along with stasis pigmentation from the distal to the 
mid-calf area.  There was a 1-cm  round ulcer on the medial 
sole/arch border of both feet, with a scab covering that 
appeared to be chronic.  Multiple varicose veins, tortuous in 
the left and right upper and lower legs were noted.   The 
Veteran had multiple superficial varicosities on his feet 
with what appeared to be chronic ulcerations at the medial 
sole/arch area of both feet.  Pedal pulses were equal, +1.  
Sensory was intact.  There was 2+/4+ edema of both lower 
extremities that was non-pitting.  His feet were warm to 
touch.  The Veteran retired in 1986 because he was eligible 
by age or duration of work.  He was not currently employed 
but had been a carpenter.  The diagnosis was severe 
varicosities of both lower extremities (up to the groin 
level) with postphlebitic lower extremities.  Exercise and 
sports was precluded by the condition.  His grooming was 
moderately affected, while chores, shopping, recreation, 
traveling, bathing, dressing and toileting were severely 
affected.

At a July 2007 VA follow-up, the Veteran complained of leg 
cramps, mostly at night.  He wore compression stockings and 
was given medication for leg cramps.  An October 2007 VA 
podiatry note revealed diminished sensation, faint dorsalis 
pedis, and hyperpigmented skin changes of the feet.  A 
January 2008 VA clinic progress note reflected sensation 
intact overall, but it was diminished by walking , faint 
dorsalis pedis, and hyperpigmented skin changes of the feet.  
When seen in the VA ER in March 2008, the Veteran complained 
of painful varicose veins in both legs and severe itching for 
the last month.  The impression was dermatitis and varicose 
veins (not tender on examination).

In a May 2008 rating decision, the RO granted TDIU, effective 
May 7, 2007, noting that the VA examiner stated that the 
Veteran's career as a carpenter was affected by inability to 
stand or walk long periods of time.

During a March 2008 VA examination, the Veteran reported 
constant, aching kind of pain with the intensity of 5 on a 
scale of 1 to 10, which increased after prolonged standing 
and walking to 6 on a scale of 1 to 10.  He also complained 
of bilateral leg tiredness and fatigue and burning after 
standing as well as walking.  The Veteran felt leg heaviness 
especially after sitting with legs down.  He reported that 
walking a quarter to a half of a mile caused leg heaviness 
with pain.  The Veteran use to work as a union carpenter for 
35 to 40 years, retiring in 1986, as his job required 
constant standing, walking and sitting with legs down.  After 
that he qualified for SSA disability as well as VA 
compensation.  After 1986, he did small kinds of jobs such as 
repairs and also work around his house.  The Veteran reported 
that he could no longer do this kind of work because of his 
bilateral leg pain, heaviness, as well as constant aching and 
fatigue of both lower extremities.  He also could not do 
clerical or sedentary type of work because he got leg 
heaviness and constant pain during prolonged sitting.  The 
Veteran was completely independent in his activities of daily 
living (ADLs), transfer and walking, but needed help from his 
wife to put on and take off the compression hose.  On 
examination, the Veteran had bilateral varicose veins.  There 
were visible, palpable, nontender, and tortuous veins 
extending from both groins to his ankles.  No ulceration, 
edema, stasis, pigmentation, as well as eczematous changes, 
was noted.  The Veteran had multiple spider veins around both 
ankles and feet without saccular dilation.  His gait was 
antalgic and he walked with a cane.  The diagnoses included 
bilateral lower extremity varicose veins.

In an April 2009 statement, a private physician, P. C., M.D., 
indicated that he had reviewed the pertinent medical history 
and documentation made available to him and opined that the 
Veteran has suffered from debilitating pain in both lower 
extremities secondary to chronic venous varicosities 
(varicose veins).  Despite stripping of both legs in 1981 and 
a later superficial femoral vein excision in April 1996, his 
symptoms of leg pain persisted.  Since surgical options were 
exhausted, he attempted conservative therapy with little or 
no improvement in his pain, and noticeable worsening of his 
symptoms with walking or prolonged sitting.  Dr. P. C. added 
that he had reviewed lay statements from the Veteran's wife 
and neighbor that confirmed that the Veteran's varicose veins 
(an easily identifiable malady by most laypersons) were a 
significant source of pain (due, in part, to significant 
swelling or edema) and certainly affected his ADLs for many 
years.  It was his opinion, that the Veteran's varicose veins 
had prevented him from gainful employment, since at least the 
time of his second surgery in 1996.

A subsequent April 2009 VA surgery clinic note reflected that 
the Veteran had increased venous varicose veins sitting in 
his left upper inner thigh as well as his right inner thigh, 
despite continued wearing of compression stockings.  The 
Veteran continued to have issues with pain, which were 
reminiscent of venous insufficiency.  If this gave him severe 
disability, the surgeon recommended that the Veteran not 
exercise or walk and that he keep his legs elevated most of 
the day.

In a July 2009 rating decision, the RO continued the separate 
40 percent ratings for varicose veins of both lower 
extremities and the TDIU.

III.  Analysis

A.  Disability Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, 
staged ratings are appropriate in any increased rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Effective January 12, 1998, there was a change in the 
criteria used to evaluate varicose veins that allowed for a 
separate evaluation for each leg.  Prior to this change both 
legs were evaluated together.

Under the provisions of Diagnostic Code 7120, pertaining to 
ratings for varicose veins, in effect prior to January 12, 
1998, moderately severe varicose veins, where there was 
bilateral involvement, involving the superficial veins above 
and below the knee, with varicosities of the long saphenous 
vein ranging in size from 1 to 2 centimeters in diameter, 
with symptoms of pain or cramping on exertion and no 
involvement of deep circulation, warranted a 30 percent 
rating.  Severe varicose veins, involving the superficial 
veins above and below the knee, with involvement of the long 
saphenous vein ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, and no involvement of deep circulation, warranted 
a 40 percent (unilateral) or 50 percent (bilateral) rating.  
Pronounced varicose veins manifested by the findings for a 
severe rating with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, warranted a 50 
percent (unilateral) and 60 percent (bilateral) rating.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (in effect prior to 
January 12, 1998).

Since January 20, 1998, the Veteran's service-connected 
varicose veins of the right and left lower extremities have 
been evaluated under revised Diagnostic Code 7120.  Under the 
revised diagnostic code, a 20 evaluation is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A maximum 
100 percent rating is warranted for massive, board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (in effect from to January 12, 1998).  

Prior to May 7, 2007

In light of the above and after careful review of the 
evidence of record, the Board finds that the preponderance of 
the evidence is against separate ratings in excess of 
20 percent for the Veteran's lower extremity varicose veins, 
prior to May 7, 2007.  In a January 1999 statement, Dr. A. R. 
P. indicated that the Veteran had bilateral leg and foot 
edema "off and on," especially after prolonged standing.  
In a June 1999 statement, Dr. W. H. E. noted that the 
Veteran's varicose veins had produced intermittent swelling 
and discomfort of the lower extremities, which could not be 
cured, but could be controlled with elevation and appropriate 
use of compression stockings.  He attached a copy of a June 
1999 lower extremity venous duplex scan which showed no DVT 
of either extremity, but showed varicose veins with multiple 
incompetent perforator veins.  A December 1999 VA deep venous 
Doppler examination of the left lower extremity showed that 
all veins were well visualized and compressible with normal 
flow and augmentation.  The impression was that there was no 
evidence of DVT  

The Veteran's lower extremities were examined by VA in 
September 1998, January 2000, January 2001, August 2002, and 
November 2002, and each time, the VA examiner stated there 
was "no edema."  It was consistently noted that the Veteran 
had not lost vibratory sense in the lower extremities, but 
had lost some sensation in the feet.  December 1999 private 
medical records show that the Veteran was seen twice that 
month and that there was no edema noted in the lower 
extremities and peripheral pulses were good.  A July 2001 VA 
examination report showed "no significant edema" of the 
feet and ankles at that time.  January 2001, August 2002, and 
November 2002 VA treatment records reflect no cyanosis of the 
lower extremities.  A November 2002 VA treatment report 
reflects that the Veteran had moderate varicosities of the 
lower extremities, which were enlarged and torturous.  

In an April 2002 statement, Dr. I. A. K. R. indicated that 
physical examination revealed varicosities of veins of the 
lower extremities, all the way down to the ankles and feet.  
There was no localized tenderness in the calf or bones of the 
legs.  She noted the findings made in venous studies and that 
Dr. W. H. E. was correct that the Veteran's condition was a 
chronic one without any cure.  Dr. I. A. K. R. stated it 
would probably get worse.  In a September 2002 follow-up 
letter, Dr. I. A. K. R. reiterated that the Veteran's 
symptoms would only get worse in time.  She attributed his 
complaints of tiredness, fatigue, edema, and pain to the 
varicose veins of the lower extremities and multiple attacks 
of thrombophlebitis.  She added, "Essentially speaking, he 
can use special stockings, give plenty of rest to his legs 
and feet, and he might have to elevate his legs and feet 
quite often during the daytime."  Dr. I. A. K. R. concluded 
she had no other suggestions to assist with these problems 
and stated the Veteran was "permanently disabled."  

A March 2003 VA examination report shows the Veteran reported 
chronic pain in his legs and fatigue after exertion.  He 
noted that the symptoms improved with elevation and with use 
of elastic hose, but that prolonged use of the hose caused 
discomfort.  Physical examination revealed multiple varicose 
veins with torturous ones in the left upper leg.  There was 
1+/4+ edema of the lower extremities.  The diagnosis was 
moderate to severe varicosities of the bilateral lower 
extremity with postphlebitic lower extremities.  

A February 2005 VA outpatient treatment report reflects that 
a Doppler ultrasound of the lower extremities conducted six 
months prior showed "normal deep veins with no evidence of 
thrombus."  Physical examination revealed dilated and 
torturous superficial veins which were soft to touch and 
showed no evidence of thrombus within them.  There was no 
evidence of thrombophlebitis.  The Veteran had varicosities 
in the right and left calves with the rest of the examination 
being "within normal limits."  The examiner stated that he 
and the chief of ambulatory surgery determined there was no 
evidence of thrombus with the varicose veins and felt that 
the Veteran would likely benefit from thigh-high stockings to 
be worn at all times except while sleeping.  He added, 
"Without evidence of thrombophlebitis or clot formation and 
with the normal deep venous study, we feel that an operation 
at this time is not warranted or justified."  

At an April 2005, the Veteran follow-up complained that the 
stockings had not solved the problem of pain when standing, 
but noted that the pain was better when he elevated his lower 
extremities.  He expressed concern that the stockings were 
causing pooling in the veins.  Physical examination revealed 
no edema of the lower extremities.  The impression was 
incompetent valves of superficial veins of the lower 
extremities.  A July 2005 VA outpatient treatment report 
reflects that the Veteran reported he was having difficulty 
with the compression hose and how they would turn his toes 
blue.  The examiner stated that the hose were causing the 
Veteran discomfort and that over a period of time, "he will 
be unable to walk on these legs."  He described the 
Veteran's varicose veins as unsightly and that the Veteran 
had incompetencies both in the deep and superficial veins.  
He added that, "This should suffice as a letter to his Board 
for decision regarding his service connection."

At the July 2005 hearing before the undersigned, the Veteran 
testified he had undergone surgery for his varicose veins in 
1981, at which time he had 75 incisions on both legs.  He 
stated he was given support hose in 1994 or 1995, which made 
his toes turn purple and scared him because he was worried 
about getting gangrene.  The Veteran stated that his left leg 
was worse than the right.  He testified that he was referred 
to a vascular surgeon in February 2005, who told him that he 
was afraid to operate because of fear that the left leg would 
have to be amputated.  

The Board finds that the symptoms described above are 
indicative of no more than a 20 percent rating for each lower 
extremity.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  As 
shown above, the Veteran's lower extremities have been 
examined on multiple occasions from 1998 to 2007.  Edema was 
noted on a few occasions, which would not establish a finding 
of persistent edema.  The Veteran reported that his 
discomfort lessened when he elevated his lower extremities, 
which is contemplated by the 20 percent ratings. 

In order to warrant a 40 percent rating, the Veteran's 
varicose veins need to cause persistent edema and stasis 
pigmentation or eczema.  Intermittent ulceration is optional 
and not a symptom that is necessary to meet the requirements 
for the 40 percent rating.  The Veteran met neither of the 
two symptoms contemplated by the 40 percent rating prior to 
May 7, 2007.  As stated above, when the Veteran's lower 
extremities were examined in September 1998, December 1999, 
January 2000, January 2001, August 2002, November 2002, and 
April 2005, each examiner stated there was "no edema."  In 
the February 2005 treatment record, neither the presence nor 
the absence of edema was noted.  Once the examiner reported 
the Veteran's varicosities, he stated that the rest of the 
examination was "within normal limits."  Drs. A. R. P, W. 
H. E. and I. A. K. R. have all stated that the Veteran has 
intermittent edema.  Such findings are evidence against a 
finding that, prior to May 7, 2007, the Veteran had 
"persistent edema"  In January 2001, August 2002, and 
November 2002, cyanosis was reported to be absent.  No 
medical professional, either VA or private, has stated the 
lower extremities show stasis pigmentation or eczema, prior 
to May 7, 2007.  The Veteran himself had not reported any 
discoloration of the lower extremities.  Thus, his symptoms 
did not approximate those contemplated for a 40 percent 
rating for each lower extremity, prior to May 7, 2007.  

The Board acknowledges that, in a July 2005 VA general 
surgery clinic note, the VA surgeon stated that "over a 
period of time," the Veteran would be unable to walk on his 
legs.  That statement relates to symptoms that might occur in 
the future and not to the then current level of the Veteran's 
disabilities.  Thus, the Board finds that an increased rating 
based upon this finding alone, prior to May 7, 2007, is not 
warranted.  The Board also is aware of the April 2009 private 
physician review and opinion submitted by the Veteran's 
attorney indicating that he felt the Veteran was unemployable 
back to 1996.  However, Dr. P. C.'s opinion appears to be 
based on a review of selected medical records, not a review 
of the entire claims file, and is entirely devoid of any 
references to the Veteran's several nonservice-connected 
disabilities, including CAD, diabetes, and PVD and foot 
problems related to the Veteran's diabetes, and their affect 
on his employability.

The Veteran is competent to report his symptoms.  To the 
extent that he asserted that his disability warranted more 
than the single 30 percent rating for both lower extremities, 
he was correct, and the RO assigned separate 20 percent 
ratings for each lower extremity, bringing him to a combined 
40 percent rating for the lower extremities, prior to May 7, 
2007.  However, to the extent that the Veteran asserts he 
warrants more than a 20 percent rating for each lower 
extremity, prior to May 7, 2007, the medical findings do not 
support his assertions.  The Board has considered the 
Veteran's complaints of pain and difficulty walking, but 
finds that the 20 percent rating for each lower extremity 
encompasses those complaints, as the 20 percent rating 
contemplates persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema, and the objective records reflect 
that the Veteran did not have persistent edema, prior to May 
7, 2007.  The Veteran reported that when he elevated his 
legs, the discomfort is lessened, as contemplated by the 
20 percent rating.  The Veteran testified that he had been 
told that surgery had not been recommended because the doctor 
thought that his left leg might have to be amputated.  
However, the findings made in a February 2005 VA treatment 
record reflect that the examiners determined that surgery was 
neither "warranted" nor "justified."  

Period from May 7, 2007

The Board finds that the preponderance of the evidence is 
against separate ratings in excess of 40 percent for each 
lower extremity, from May 7, 2007.  It was not until a May 7, 
2007 examination, that the Veteran complained of persistent 
edema and discoloration and pain at rest and that his pain 
was constant.  He reported that aching, fatigue, throbbing, 
and heavy feeling were present after prolonged walking or 
standing, and were not relieved by elevation or compression 
stockings.  Ulcerations occurred once a year or less and one 
was present at the time of examination.  On examination, 
massive board-like edema was found, along with stasis 
pigmentation from the distal to the mid-calf area.  There was 
a 1-cm  round ulcer on the medial sole/arch border of both 
feet, with a scab covering that appeared to be chronic.  
Multiple varicose veins, tortuous in the left and right upper 
and lower legs were noted.  The Veteran had multiple 
superficial varicosities on his feet with what appeared to be 
chronic ulcerations at the medial sole/arch area of both 
feet.  Pedal pulses were equal, +1.  Sensory was intact.  
There was 2+/4+ edema of both lower extremities that was non-
pitting.  His feet were warm to touch.  The diagnosis was 
severe varicosities of both lower extremities (up to the 
groin level) with postphlebitic lower extremities.  Exercise 
and sports was precluded by the condition.  The VA examiner 
added that the Veteran's grooming was moderately affected, 
while chores, shopping, recreation, traveling, bathing, 
dressing and toileting were severely affected.  

Even though the Veteran reported, during a March 2008 VA 
examination, constant, aching kind of pain with the intensity 
of 5 on a scale of 1 to 10, which increased after prolonged 
standing and walking to 6 on a scale of 1 to 10; feeling leg 
heaviness with pain especially after sitting with legs down 
or walking a quarter to a half of a mile; and complained of 
bilateral leg tiredness and fatigue and burning after 
standing as well as walking.  The Veteran was completely 
independent in his ADLs, transfer and walking but needed help 
from his wife to put on and take off the compression hose.  
On examination, the Veteran had bilateral varicose veins.  
There were visible, palpable, nontender, and tortuous veins 
extending from both groins to his ankles.  There was no 
ulceration, edema, stasis, pigmentation, as well as 
eczematous changes.  The Veteran had multiple spider veins 
around both ankles and feet without saccular dilation.  His 
gait was antalgic and he walked with a cane.  The diagnoses 
included bilateral lower extremity varicose veins.

Thus, the objective medical findings of record failed to show 
that the Veteran had persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration or massive, board-like edema with constant pain at 
rest, so as to warrant either a 60 or 100 percent rating.  

In this regard, the Board acknowledges that, in an April 2009 
statement, Dr. P. C., M.D., indicated that he had reviewed 
the pertinent medical history and documentation made 
available to him and opined that the Veteran has suffered 
from debilitating pain in both lower extremities secondary to 
chronic venous varicosities (varicose veins).  Despite 
stripping of both legs in 1981 and a later superficial 
femoral vein excision in April 1996, his symptoms of leg pain 
persisted.  Since surgical options were exhausted, he 
attempted conservative therapy with little or no improvement 
in his pain, and noticeable worsening of his symptoms with 
walking or prolonged sitting.  Dr. P. C. added that he had 
reviewed lay statements from the Veteran's wife and neighbor 
that confirmed that the Veteran's varicose veins (an easily 
identifiable malady by most laypersons) were a significant 
source of pain (due, in part, to significant swelling or 
edema) and certainly affected his ADLs for many years.  It 
was his opinion, that the Veteran's varicose veins had 
prevented him from gainful employment, since at least the 
time of his second surgery in 1996.  However, in light of the 
many evaluations between April 1996 and May 2007, showing the 
presence of PVD related to nonservice-connected diabetes and 
the absence of edema and the Veteran's statements of some 
improvement in his symptoms with the use of compression 
stockings and elevation of his legs, the Board does not find 
this opinion persuasive.  Thus, the Board concludes that 
separate ratings of 40 percent, and no more, are warranted 
for the period from May 7, 2007.

Although the SSOCs issued in February 2008 and February 2009 
inform the Veteran of the provisions of 38 C.F.R. 
§ 3.321(b)(1), relating to the assignment of an 
extraschedular rating, it does not appear that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension (C&P) Service for the assignment of an extraschedular 
rating.  This regulation provides that in an exceptional case 
where the schedular standards are found to be inadequate, VA 
is authorized to refer the case to the Under Secretary or the 
Director, C&P for assignment of an extraschedular rating 
commensurate with the average earning capacity impairment.  

In this regard, the record reflects that the Veteran has not 
required any hospitalization for his service-connected 
varicose vein disability(ies), since his last surgery in 
April 1996, except for overnight observation to rule out DVT 
of the left leg in December 1999.  A deep venous Doppler of 
the left lower extremity, at that time, revealed no evidence 
of DVT.  All deep veins were well visualized and compressible 
with normal flow and augmentation.  The diagnoses included 
left lower extremity DVT, ruled out.  Moreover, VA and 
private physicians agree that, without evidence of 
thrombophlebitis or clot formation and with the normal deep 
venous studies, surgery is not warranted or justified.  
During the May 2007 VA examination, the Veteran reported that 
he retired in 1986 because he was eligible by age or duration 
of work.  However, during an August 2006 VA follow-up, the 
Veteran reported that he had to quit his job where he drove 
around to various tenants and collected rent, because of the 
proliferation of varicose veins in his legs which were 
causing increased pain.  But, the Board notes that, in 
addition to varicose veins, the Veteran has multiple other 
nonservice-connected disabilities-CAD, diabetes, 
degenerative joint disease, right shoulder problems, 
hypertension, diabetes, diabetic foot ulcers, and PVD-the 
latter disability has been linked to his nonservice-connected 
diabetes and would result in many of the symptoms that the 
Veteran ascribes to his varicose veins.  He has stated that 
he has to elevate his legs to relieve his symptoms of pain 
and swelling.  However, none of his manifestations are in 
excess of those contemplated by the scheduler criteria.  
Thus, the application of the regular schedular standards 
utilized to evaluate the severity of his varicose vein 
disability is not otherwise rendered impractical.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of 
such factors, the Board finds that the requirements for 
referral of the case for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

Taking the Veteran's contentions into account and the medical 
findings, separate ratings in excess of 20 percent, prior to 
May 7, 2007, and separate ratings in excess of 40 percent, 
from May 7, 2007, are not warranted for each lower extremity.  
The preponderance of the evidence is against the claims for 
increased ratings, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



B.  Earlier Effective Date for a TDIU

The Veteran's attorney claims that a TDIU was warranted from 
March 1996, since his condition prevented him from gainful 
employment and the evidence supported a higher schedular 
rating for varicose veins prior to the May 2007 VA 
examination.

The Board notes that the effective date for an increased 
rating/TDIU will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received within one year from 
such date; otherwise, the effective date for an increased 
rating will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a)(b); 38 C.F.R. § 3.400(o).  A claim for a TDIU is, in 
essence, a claim for an increased rating and vice versa.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the Rating 
Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  Any claim for an increased rating is also a claim 
for a 100 percent evaluation under the Rating Schedule.  See, 
e.g., AB v. Brown, 6 Vet. App. 35 (1993).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris, 
12 Vet. App. 413; VAOPGCPREC 12-2001 (July 6, 2001).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement (NOD) with a determination by the agency of 
original jurisdiction (here, the RO) within one year from the 
date that that agency mails notice of the determination to 
him or her.  Otherwise, that determination will become final.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 
C.F.R. § 20.302.  38 C.F.R. § 20.1103.

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157.  For example, the date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of such a 
claim.  38 C.F.R. § 3.157(b)(1).  Similarly, under the 
provisions of 38 C.F.R. § 3.157(b)(2), (3), an informal claim 
for increase will be initiated upon receipt of evidence from 
a private physician or layman or from state and other 
institutions, including SSA.  See Servello v. Derwinski, 3 
Vet. App. 196, 200 (1992) (holding that a VA examination 
report constituted an informal claim for a TDIU).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims-formal and informal-
for benefits and is required to identify and act on informal 
claims for benefits.  Id. at 198.  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Id. at 200.

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The 
regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 
3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 
1991).  The objective criteria, set forth at 38 C.F.R. § 
3.340(a)(2), provide for a total rating when there is a 
single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a), provide for a 
TDIU when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Normally, the effective date assignable for an increased 
rating and/or a TDIU rests on two separate, relatively simple 
determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, 
there needs to be a finding as to the date on which the 
appellant initiated his increased rating/TDIU claim by formal 
or informal claim.  Second, there needs to be a finding 
regarding on what date the medical evidence of record showed 
that the appellant's entitlement to a higher rating or a TDIU 
arose, that is, at what point in time in the case of a TDIU 
did his service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 
3.400(o), 4.15, 4.16.

The Board notes that, in an unappealed September 1997 rating 
decision issued in October 1997, the RO assigned a TTR under 
the provisions of 38 C.F.R. § 4.30 based on surgical or other 
treatment necessitating convalescence, effective from March 
27, 1996 to June 1, 1996; and a 30 percent rating for 
bilateral varicose veins, effective June 1, 1996.  As the 
Veteran did not appeal this decision, it became final.  See 
38 C.F.R. § 20.1103.  Thus, the earliest date that a TDIU 
could have been assigned would be June 1, 1996.

Following the issuance of that decision, an October 29, 1997 
VA primary care progress note reflects that the Veteran had 
varicose veins in the lower extremities; that pulses were 2+; 
and that there was no cyanosis or edema noted in his 
extremities.  Between January 1997 and January 1999, the 
Veteran was seen by VA primarily for degenerative joint 
disease, right shoulder problems, erectile dysfunction, 
hypertension, diabetes, and diabetic foot care.  At a January 
1999 VA primary care follow-up, the Veteran reported that he 
had been seen by a cardiologist at a local hospital in 
Princeton, but the work-up and cardiac scans came back 
negative.  He was placed on Vasotec and had no complaints at 
that time.  On examination, there was no edema noted in his 
extremities; however, varicose veins were present.  The 
findings were similar in May 1999 and January 2000.  

In this case, it was not until January 20, 1999, that the RO 
received a private physician's statement submitted by the 
Veteran and a request for an increased rating.  As the RO 
determined the Veteran's submission constituted an informal 
claim for an increased rating in excess of 30 percent for his 
bilateral varicose vein disability(ies).  The Board agrees 
and finds that this claim also was a claim for a TDIU, under 
the holding in Norris.  Thus, the date of claim is January 
20, 1999.

Based upon a January 2008 rating decision, the Veteran's 
service-connected disabilities of varicose veins of the both 
lower extremities (separately rated as 40 percent disabling) 
and residuals of a granuloma of the left forearm (rated 
noncompensable); for a combined 70 disability rating as of 
May 7, 2007, first met the schedular criteria for a TDIU.

Resolving the benefit of the doubt in the Veteran's favor, in 
a May 2008 rating decision, the RO determined that the 
Veteran's varicose veins alone rendered him unable to secure 
or follow a substantially gainful occupation.  In support, 
the RO pointed to the fact that the Veteran was a carpenter, 
that his varicose veins affected his ability to stand or walk 
for long periods of time, and that the Veteran asserted that 
he could not do sedentary jobs because sitting with his legs 
handing down caused heaviness, pain and burning sensation.  
The May 2007 VA examiner apparently attributed such signs and 
symptoms to the Veteran's service-connected varicose vein 
disability(ies) without consideration of his nonservice-
connected PVD and diabetic foot symptomatology.  Based on the 
totality of the evidence and the reasons given earlier, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board agrees that the earliest date on which it was factually 
ascertainable that his varicose veins precluded the Veteran 
from substantially gainful employment is May 7, 2007.  See 38 
C.F.R. § 3.102; see also Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam) (holding that, when it is not 
possible to separate the effects of the service-connected 
disability from a nonservice-connected condition, such signs 
and symptoms must be attributed to the service-connected 
disability).  Thus, the preponderance of the evidence is 
against an effective date earlier than May 7, 2007, for the 
award of TDIU.

















(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 20 percent for varicose veins of the 
right lower extremity, prior to May 7, 2007, is denied.  

A rating in excess of 20 percent for varicose veins of the 
left lower extremity, prior to May 7, 2007, is denied.  

A rating in excess of 40 percent for varicose veins of the 
right lower extremity, from May 7, 2007, is denied.

A rating in excess of 40 percent for varicose veins of the 
left lower extremity, from May 7, 2007, is denied.

An effective date earlier than May 7, 2007, for the grant of 
a TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


